DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
This office action is in response to an amendment filed on July 15, 2022 in response to PTO office action dated March 17, 2022. The amendment has been entered and considered.

Claims 1, 8 and 15 are amended.  Claims 1-20 are pending in this office action.

Applicant’s argument with respect to the objection of claims 4, 11 and 18 for minor informalities has been fully considered.  As a result, the objection has been withdrawn.

The double patenting rejection has been maintained. 

Applicant's arguments with respect to the rejection of the claims under 35 U.S.C. § 102(a)(1) and under 35 U.S.C. § 103(a) have been fully considered but are moot in view of the new grounds of rejection.  


Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 21, 2022 and on July 22, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.


This action is FINAL.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 16 of application No. 17/129,120. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 10 and 16 of U.S. Patent No. 17/129,120 contains every element of claims 1, 8 and 15 of the instant application and as such anticipates claims 1, 8 and 15 of the instant application.  



Claims rejection 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13, and 15-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Regni et al. (US 20150254272 A1) further in view of Koorapati et al. (US 2019/0207929 A1).

Regarding claims 1, 8, 15 Regni discloses a method comprising:
maintaining a database including at least one table, wherein the at least one table includes immutable rows with fields for data descriptive of changed data occurring relative to objects stored in a content management system (see Regni paragraph [0085], making the objects of a distributed consistent database other than its head object immutable (that is, they cannot be modified), and, using an ACID transactional process on KVS to effect any desired changes to the distributed consistent database. Here, in embodiment, objects containing intermediate pages, objects containing leaf pages, and the customer data objects referred to by the leaf pages are all made immutable), the fields including at least an object ID referencing a specific object for which data in a respective row in the at least one table pertains (see Regni paragraph [0089], Referring to FIG. 7b and FIG. 8, if a page is to be deleted 803, its entry 721 is stricken 806 from the working mapping table 720. If a page is to be added 804, a new entry 722 having a new page ID and corresponding object ID for the new page is added 807 to the working mapping table 720), and a clock value recording a system time in which the changed data relative to the specific object represented by the object ID occurred (see Regni paragraph [0052], the individual data items that are stored in the KVS system are embodied as a "chunk" of information having not only the actual data object being stored but also meta-data containing system and/or user defined meta data that is stored along with the actual data object (for simplicity the remainder of the document will refer mainly to a data object). The system meta-data may include, e.g., time of creation of the data object, size of the data object, last access time of the data object, last modification time of the data object and the version number of the data object among other possible characteristics); and
maintaining at least one index in addition to the at least one table (see Regni paragraph [0136], Queries into the table can be sped-up with one or more indexes 1204_1 through 1204_N. In an embodiment, each of the indexes 1204_1 through 1204_N is also implemented with its own respective consistent distributed database), wherein data is included in the at least one index when the changed data satisfies a condition for inclusion in the at least one index (see Regni paragraph [0141], Changes to table databases in terms of addition or removal or rows (row objects) causes corresponding addition or removal of information within the content of the pages of the indexes that reference the added/deleted rows; see Regni paragraph [0016], Note that an indexing layer 122 could be used to speed up the querying process. That is, rather than simply access the table 121 and scroll row-by-row through it for records having the desired area code, instead, an index layer 121 could be built on top of the tables 120, 121 that is designed to provide the primary keys of people based on their area code… there is a separate index for every column in a table so that any query for any item of information within the table can be sped up as described above. Of course, any changes to the records in the table will need to be reflected in the index);
Koorapati expressly discloses wherein the at least one index includes a directory index where the condition for inclusion includes adding an object to a directory (see Koorapati paragraph [0095], client device 150 can send to content storage interface 206 a request to upload a content item to content storage 142. The request can include the token and the content item to be uploaded. Content storage interface 206 can use the token to authorize a query to storage index 210 to check if the content item already exists on content storage 142, and/or authorize the upload of the content item to content storage 142, see Koorapati paragraph [0179], storage cache 354 can receive put command 360 and record row 372A on table 370 and add the value (e.g., hash) “ABC” of the content item in value field 374, the object ID “123” of the content item in object ID field 376, and a timestamp in timestamp field 378 indicating the date/time the content item was added. In this example, record 372A can thus indicate that the content item associated with value “ABC” and object ID “123” was added (e.g., added) at the time indicated by the timestamp in timestamp field 378. Storage interface 352 can query table 370 and determine based on record 372A that the content item associated with value “ABC” and object ID “123” is stored on content storage 142 and cloud storage 350; see Koorapati paragraph [0102],  content storage interface 206 can query storage index 210 prior to storing blocks 220A, 220B, 220C, 220N at content storage 142, to determine if (or where) blocks 220A, 220B, 220C, 220N are stored at content storage 142. For example, content storage interface 206 can query storage index 210 based on block metadata 222A to check if blocks 220A, 220B, 220C, 220N are stored at content storage 142. Storage index 210 can compare block identifiers in block metadata 222A with block identifiers at storage index 210 to check for any matches. A match between block identifiers indicates that an associated block is stored at content storage 142).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Koorapati into the method of Regni to have wherein the at least one index includes a directory index where the condition for inclusion includes adding an object to a directory.  Here, combining Koorapati with Regni, which are both related to content management improves Regni, by providing system a content management system having content item synchronization capabilities and collaboration features and in order to avoid complexity and inconsistency in storing and accessing content items across multiple devices (see Koorapati paragraphs [0020]-[0026]).

Regarding claims 2, 9 and 16 Regni  discloses determining that an activity occurred that is associated with a first object ID by identifying the first object ID in the at least one index, wherein the condition for inclusion of the object ID in the at least one index is that the activity occurred; and retrieving, from the at least one index, a first system time in which the activity occurred (see Regni paragraph [0089], Referring to FIG. 7b and FIG. 8, if a page is to be deleted 803, its entry 721 is stricken 806 from the working mapping table 720. If a page is to be added 804, a new entry 722 having a new page ID and corresponding object ID for the new page is added 807 to the working mapping table 720; see Regni paragraph [0052], The system meta-data may include, e.g., time of creation of the data object, size of the data object, last access time of the data object, last modification time of the data object and the version number of the data object among other possible characteristics).

Regarding claims 3, 10 and 17 Regni discloses querying the at least one table using the first object ID and the first system time to retrieve additional data pertaining to the first object ID at the first system time (see Regni paragraph [0046], Finger table 311 identifies the range 307 of the object IDs 309 whose corresponding objects are stored locally on node 303_2. Node 303_2's finger table 211 also includes routing information 310 that directs a query for any object ID outside its local range 309 to another more appropriate node downstream along the ring. As such, when an object ID is presented to the finger table 311 of node 303_2, the locally stored range 307 information is referred to and the requested data object is immediately returned if it is stored locally on node 303_2. If the object ID is outside node 303_2's object ID range 307 the query is directed further along the ring to a particular node specified in node 303_2's routing information 310; see Regni paragraph [0138], a query process may entail firstly application of a query term to an index database 1204_1 which provides the primary key for a row object within a first table database. The contents of the row object may include a primary key for the row of a second table database. This primary key may then be used to access the second table database (through its head object, the primary key including or being useable to obtain the head object for the second table database) and the row within it specified by the primary key to obtain the result of the query).

Regarding claims 4, 11 and 18, Regni discloses determining that an activity occurred that is associated with a first object ID;
after determining that the activity occurred, updating the at least one table
substantially synchronously (see Regni paragraph [0089], Referring to FIG. 7b and FIG. 8, if a page is to be deleted 803, its entry 721 is stricken 806 from the working mapping table 720. If a page is to be added 804, a new entry 722 having a new page ID and corresponding object ID for the new page is added 807 to the working mapping table 720); and
after determining that the activity occurred, updating the at least one index
asynchronously (see Regni paragraph [0141], Changes to table databases in terms of addition or removal or rows (row objects) causes corresponding addition or removal of information within the content of the pages of the indexes that reference the added/deleted rows, see Regni paragraph [0016], Note that an indexing layer 122 could be used to speed up the querying process. That is, rather than simply access the table 121 and scroll row-by-row through it for records having the desired area code, instead, an index layer 121 could be built on top of the tables 120).

Regarding claims 5, 12 and 19, Regni discloses constructing a list of ancestors by recursively performing at least the following:
retrieving a next ancestor object ID by looking up a query object ID in the
at least one table, wherein the at least one table contains ancestor data;
building the list of ancestors by adding the next ancestor object ID as an
ancestor to the query object ID; and making the next ancestor ID the query object ID (see Regni paragraph [0036], The head object has a mapping table that defines the hierarchy of the structure and its implementation in KVS. In an embodiment, the mapping table: i) identifies a root page that represents the apex of the hierarchy; ii) identifies the intermediate and leaf pages that reside beneath the root page; iii) maps the "page ID" of the intermediate and leaf pages to specific object IDs within the KVS 201. Leaf pages contain object ID(s) (or information from which object ID(s) can be determined) for the information within KVS that the structure was accessed to obtain).

Regarding claims 6, 13 and 20, Regni discloses looking up an object ID for the at least one object ID in an access change simple object index, wherein if the at least one object ID are located in the index there has been an access change for that at least one object ID (see Regni paragraph [0087], The access may entail deletions of and/or additions to the customer data objects kept by the distributed consistent database. Such changes may cause changes to the content of the intermediate and/or leaf pages of the distributed consistent database's hierarchy, and/or, may change the number of intermediate and/or leaf pages. In the case of customer objects to be deleted, one or more leaf pages will have to be amended to delete any reference to their object IDs. In the case of newly created customer objects, certain leaf pages will have to be amended (and/or added) to include references to their object IDs).


Claims 7 and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Regni et al. (US 20150254272 A1) in view of Koorapati et al. (US 2019/0207929 A1) further in view of Henderson et al. (US 2012/0254842 A1).

Regarding claims 7 and 14, Henderson expressly discloses looking up a changed access control list (ACL) for the object ID having one or more changes at the system time in the at least one table, wherein the at least one table includes ACL information for the object ID (see Henderson paragraphs [0361]-[0366], Date/timestamp: the date and time at which the persona was created [0362] Access Recipient: the persona from which the new persona derives and the [0363] Access Point: the membership target that the persona object or persona the person. [0364] ACL Collection--Received: access rights that may have been granted to the persona by other personas. [0365] ACL Collections--Granted: access rights the persona may have granted to other personas. [0366] Content: references to the information objects that may comprise the information set associated with the persona. The information set may include files, folders, messages, comments, tasks, computations, functions, other personas, and the like; see Henderson paragraph [0317], In addition to an identifier, each identity object may also be associated with a collection of content; this collection of content may also be referred to as an information set. The content that may be associated with an identity object may include any object in a system or may be restricted to a subset of the types of objects in a system. For example, content may include files such as document, images, and program files; functions; inputs; outputs; and the like).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Henderson into the method of Regni to have looking up a changed access control list (ACL) for the object ID having one or more changes at the system time in the at least one table.  Here, combining Henderson with Regni, which are both related to content management improves Regni, by providing system that enables for programs to continuously change and evolve through the addition of member functions, inputs, and outputs as the program is running (see Henderson paragraph [0010]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINKU GEBRESENBET whose telephone number is 571-270-1636.  The examiner can normally be reached between 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).

/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164